Citation Nr: 1611520	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  14-11 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for rectal cancer, to include as due to exposure to ionizing radiation and chemicals.

2.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as due to exposure to ionizing radiation and chemicals.

3.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as due to exposure to ionizing radiation and chemicals.

4.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1973 to March 1994.

These matters are before the Board of Veterans' Appeals (Board) on appeal of an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, and a December 2013 rating decision by the VA RO in Philadelphia, Pennsylvania.  The Veteran passed away in April 2013.  The appellant is the Veteran's surviving spouse.

In a January 2014 letter, the RO determined that the appellant applied for and was a proper substitute claimant with respect to the Veteran's pending appeal.  As such, the Board finds that the appellant has been substituted as the claimant with respect to the Veteran's appeals pending at the time of his death.  The appellant retains the Veteran's docket number before the Board.  See 38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1000; see also VA Fast Letter 10-30 (issued in August 2010, as revised in April 2013).

Following receipt of the substantive appeals at issue, the appellant submitted additional evidence, and did not request initial Agency of Original Jurisdiction (AOJ) consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 U.S.C.A. § 7105(e) (West 2014).

The issues of entitlement to service connection for rectal cancer and entitlement to service connection for the cause of the Veteran's death are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Peripheral neuropathy of the lower extremities is not a disease specific to radiation-exposed veterans, as defined in 38 C.F.R. § 3.309(d)(2), and is not a radiogenic disease, as defined in 38 C.F.R. § 3.311(b)(2).

2.  The Veteran's peripheral neuropathy of the bilateral lower extremities is not shown to have been present in service, or for many years thereafter, nor is it shown by the probative evidence of record to be at least as likely as not the result of his military service or any incident therein, to include exposure to ionizing radiation and chemicals.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for peripheral neuropathy  of the right lower extremity have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2015).

2.  The criteria for entitlement to service connection for peripheral neuropathy  of the left lower extremity have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A VA letter issued in September 2011 satisfied the duty to notify provisions with respect to service connection.  The letter notified the Veteran of the factors pertinent to the establishment of an effective date and disability rating in the event of a grant of service connection for peripheral neuropathy of a lower extremity.

VA has also satisfied its duty to assist the Veteran.  The Veteran's service treatment records, VA treatment records, and private treatment records have been associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §  3.159(c); see also McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  The Veteran was not provided a VA medical examination or opinion in relation to the claim for entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.  However, as will be discussed below, in this case there is no competent evidence of record demonstrating an association between the Veteran's peripheral neuropathy of the bilateral lower extremities and his active service.  To the extent that the Veteran and the appellant have argued that the peripheral neuropathy of the bilateral lower extremities is due to in-service exposure to ionizing radiation and chemicals, the Board notes that a conclusory generalized statement regarding the nexus between a disability and service is not enough to entitle a veteran to a medical examination under 38 U.S.C.A. § 5103A(d)(2).  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  "Since all veterans could make such a statement, this theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case."  Id.  Here, there simply is no evidence of record linking the Veteran's peripheral neuropathy of the bilateral lower extremities to his active service other than the conclusory statements from the Veteran and the appellant, neither of whom has been shown to possess the medical training and expertise to render an opinion on such a complex medical issue.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007).  Consequently, a VA examination or opinion as to the etiology of the claimed condition is not warranted, even under the low threshold of McLendon.

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Legal Criteria

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Analysis

VA medical records dated in July 2011 show that the Veteran complained of numbness and tingling in the bilateral feet and had a diagnosis for peripheral neuropathy of the bilateral lower extremities.  Thus, the current disability element for entitlement to service connection has been met, and the issue for consideration is whether the peripheral neuropathy of the bilateral lower extremities is causally related to an in-service event, disease, or injury.

The Veteran's service treatment records reveal that the Veteran received medical treatment for various conditions, including eczema, upper respiratory infections, and back pain.  However, they are absent for evidence of complaint of or treatment for any neurological disability, to include numbness and tingling in the lower extremities.  In addition, several medical examinations conducted during the Veteran's active service reflect negative neurological findings.  Specifically, reports of medical examinations dated in April 1975, November 1980, January 1984, and January 1989 all reflect normal feet, lower extremity, and neurological evaluations.  A December 1993 report of medical examination for retirement also reflects normal feet, lower extremity, and neurological evaluations.  On a December 1993 report of medical history, the Veteran denied current or history of lameness, foot trouble, neuritis, or paralysis.

In May 1994, approximately two months following his separation from active service, the Veteran underwent a VA general medical examination.  The VA examiner noted that the Veteran had a normal foot examination, and that the Veteran was normal from a neurological and psychiatric standpoint.  The earliest medical evidence of record showing peripheral neuropathy of either lower extremity is the July 2011 VA treatment note described above.  Thus, the evidence does not show that the Veteran's peripheral neuropathy of the bilateral lower extremities had its onset during his active service.

To the extent the Veteran's peripheral neuropathy may be construed as an organic disease of the nervous system, there is no diagnosis or other indication of such neuropathy within one year of active service.  As noted above, the May 1994 VA general medical examiner found the Veteran to have normal foot and neurological examinations.  Accordingly, the award of service connection on a presumptive basis pursuant to the provisions of 38 C.F.R. §§ 3.307 and 3.309(a) is not warranted.

In addition, to the extent that the Veteran contended and the appellant now contends that the peripheral neuropathy is due to the Veteran's in-service exposure to ionizing radiation, the Board notes that the Veteran's service personnel records include AF Forms 1527 that show in-service exposure to ionizing radiation.  Under the provisions of 38 C.F.R. §§ 3.309(d), diseases specific to radiation-exposed veterans, as defined in paragraph (d)(2) of that section, shall be service-connected if they become manifest in a radiation-exposed veteran, provided the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  In addition, under the provisions of 38 C.F.R. § 3.311, service connection may be established for radiogenic disease, as defined in paragraph (b)(2) of that section, if certain requirements are met.  Peripheral neuropathy of the lower extremities is not a disease specific to radiation-exposed veterans, as defined in 38 C.F.R. § 3.309(d)(2), and is not a radiogenic disease, as defined in 38 C.F.R. § 3.311(b)(2).  As such, service connection for peripheral neuropathy of the bilateral lower extremities pursuant to the provisions of 38 C.F.R. §§ 3.309(d) and 3.311 is not warranted.

The Board has also considered whether service connection may be established for peripheral neuropathy on a presumptive basis under the provisions pertaining to exposure to herbicides in 38 C.F.R. §§ 3.307 and 3.309(e).  However, the Board finds that service connection under those provisions is not warranted for two reasons.  First, there is no evidence that the Veteran had acute or subacute peripheral neuropathy, as defined in 38 C.F.R. § 3.309(e), Note 2.  Second, although the Veteran had service during the Vietnam Era, the evidence, including the Veteran's DD Form 214 and service personnel records, are absent for evidence that he served in the Republic of Vietnam at any time.  Thus, exposure to herbicide agents is not presumed.  In addition, the record does not show, and neither the Veteran nor the appellant has contended, that the Veteran was actually exposed to herbicide agents.

Service connection may also be established for peripheral neuropathy of the bilateral extremities, to include as due to in-service exposure to ionizing radiation, on a direct basis under the provisions of 38 C.F.R. § 3.303.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, the evidence of record does not include competent medical evidence showing a nexus between the Veteran's peripheral neuropathy of the bilateral lower extremities and his active service.  As noted above, the first evidence of the peripheral neuropathy of the bilateral lower extremities is the VA treatment note dated in July 2011, many years after the Veteran's discharge from service.

The appellant and her representatives have submitted or cited to written materials, including internet-based articles, regarding the health effects of radiation exposure in support of the claim for entitlement to service connection.  Specifically, in March 2014, the appellant submitted a copy of the definition of "colorectal cancer" from the NCI Dictionary of Cancer Terms; a printout of DAOD 8000-3 from the National Defence and the Canadian Armed Forces, which discusses explosive ordnance disposal radiation safety; an online article discussing the link between colorectal cancer and exposure to ionizing radiation from the Center for Environmental Health Studies; and an online article about the health effects of radiation from the United States Environmental Protection Agency (EPA).  These materials discuss, in general terms, explosive ordnance disposal safety and the link between radiation exposure and various health effects, particularly cancer.  As noted above, the Veteran's service records reflect in-service exposure to radiation.  However, the materials submitted in March 2014 are general in nature and do not describe any causal link between radiation exposure and peripheral neuropathy of the lower extremities.  Thus, they are not probative in establishing a causal link between the Veteran's peripheral neuropathy and his in-service exposure to ionizing radiation.

In March 2015, the appellant submitted an article from the United States Department of Energy's National Nuclear Security Administration describing the role of the Nuclear Emergency Support Team; online articles on americium and cesium from the EPA; an online article on Californium from Lenntech; and an online article on Californium from Chemistry Explained.  These materials are also general in nature.  They describe possible activities the Veteran may have engaged in during active service as part of his duties as an explosive ordnance disposal craftsman and the health effects of exposure to radioactive substances.  They do not describe any causal link between radiation exposure and peripheral neuropathy of the lower extremities, and they are not specific to the Veteran's particular circumstances.  Thus, they are not probative in establishing a causal link between the Veteran's peripheral neuropathy and his in-service exposure to ionizing radiation.

In December 2015, the representative submitted a brief that cites to an article in the July-August 2007 issue of Science Direct that discusses a study on radiation-specific damage in cells exposed to depleted uranium (DU).  The introduction to the article states, "The purpose of the current study was to measure the potential for DU as uranyl nitrate to induce mutations and cell transformation in Chinese hamster lung fibroblast V79 cells and to determine whether radiation plays a role in DU-induced mutagenicity."  The results of the study "suggest that radiation plays a role in the DU-induced cellular effects."  The authors of the article note, "While the data presented here do not fully and definitively answer the question as to the contribution of radiation-induced damage in DU cellular effects, they do provide additional evidence of radiation involvement in the cellular effects of DU and, therefore, potentially in DU-associated health effects."  Thus, although the representative asserts in the December 2015 brief, "The studies referenced above clearly indicate that exposure to such levels of radiation may cause . . . neurological damage," the study and its results are actually much more narrow in scope.  The study focuses on the cellular effects and potential health effects of exposure to DU and provides further evidence of the role radiation has in DU-induced cellular effects.  The study was conducted using Chinese hamster lung fibroblast V79 cells.  The authors of the study do not specifically discuss neuropathy or other neurological diseases.  The article is not specific to the Veteran's particular circumstances and particular disability, and is not probative in establishing a causal link between the Veteran's peripheral neuropathy and his in-service exposure to ionizing radiation.

The Board has considered the other statements of record by the Veteran, the appellant, and the representative causally linking the Veteran's peripheral neuropathy of the bilateral lower extremities to the Veteran's active service.  Although there is no bright line exclusionary rule that a lay person cannot provide opinion evidence as to a nexus between an in-service event and a current condition, not all medical questions lend themselves to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007).  The Veteran, the appellant, and the representative are not competent to etiologically relate the Veteran's peripheral neuropathy of the bilateral lower extremities to his active service as they have not been shown to possess the medical knowledge or expertise to provide an opinion on such a complex medical issue.  See also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Therefore, their statements do not constitute competent evidence of an etiological link between the Veteran's peripheral neuropathy of the bilateral lower extremities.

After a thorough review of the evidence of record, the Board concludes that entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is not warranted on a direct basis, as there is no probative evidence of record relating that disability to the Veteran's in-service exposure to ionizing radiation.  Additionally, there is no competent evidence etiologically linking the Veteran's peripheral neuropathy of the bilateral lower extremities to any other incident of service, to include his in-service exposure to ionizing radiation.  In view of the foregoing, the Board concludes that the preponderance of the evidence is against the claim for entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for peripheral neuropathy of the right lower extremity is denied.

Entitlement to service connection for peripheral neuropathy of the left lower extremity is denied.


REMAND

The Board finds that the remaining matters on appeal must be remanded for further development before a decision may be made on the merits.

The appellant asserts that service connection is warranted for rectal cancer and for the cause of the Veteran's death as due to in-service exposure to ionizing radiation.  See, e.g., VA Forms 9, Appeal to Board of Veterans' Appeals, received in March 2014 and March 2015.  38 C.F.R. § 3.311 provides that radiogenic diseases, including cancer of the rectum, in an ionizing-radiation-exposed veteran may be service-connected if the VA Under Secretary for Benefits determines that they are related to ionizing radiation exposure while in service or if they are otherwise linked medically to ionizing radiation exposure while in service. 

In this case, the record shows that the Veteran's rectal cancer was first diagnosed at least five years after his service.  In addition, the Veteran reported in-service exposure to radiation while performing his duties as an explosive ordnance disposal craftsman.  The Veteran's service personnel records include enlisted performance reports and senior enlisted performance reports indicating that the Veteran supervised and engaged in identification, rendering safe, and recovery and/or disposal of explosive, incendiary, chemical, nuclear, and improvised explosive devices as part of his duties as an explosives ordnance disposal craftsman.  Moreover, the service personnel records contain multiple AF Forms 1527, History of Occupational Exposure to Ionizing Radiation, that show that the Veteran was exposed to ionizing radiation.  Accordingly, the claim was referred to the Under Secretary for Health for consideration and preparation of a dose estimate in accordance with 38 C.F.R. § 3.311.

In the letter to the Under Secretary for Health, the Director, Compensation Services, noted, "Although no formal request for a dose assessment was made to the Defense Threat Reduction Agency, a History of Occupational Exposure to Ionizing Radiation (AF Form 1527) was found of record.  The AF Form 1527 shows that the Veteran was exposed to ionizing radiation from February 1, 1975, to February 31, 1983 with a total dose of 0.417 rem."  In response, the Director, Post-9/11 Era Environmental Health Program, wrote that the AF Form 1527 shows that the Veteran was exposed to ionizing radiation for a total dose of 0.417 rem.  He concluded that it is unlikely that the Veteran s rectal cancer can be attributed to radiation exposure while in military service.  In so doing, he cited Health Physics Society's recommendation against making quantitative estimation of health risks below an individual dose of 5 rem in one year or a lifetime dose of 10 rem above that received from natural sources.

A review of the record reveals that the AF Forms 1527, which cover dates from to February 1, 1975, through December 31, 1983, show 0.417 rem dose from August 1, 1978, to September 30, 1978, and a 0.417 rem dose from September 1, 1981, to November 13, 1981.  Accordingly, the AF Forms 1527 actually show a total of 0.834 rem for that period, not 0.417 rem, as stated in the letter from the Director, Post-9/11 Era Environmental Health Program.  More importantly, the AF Forms 1257 document only approximately 8 years of the Veteran's over 21 years of active service.  The Veteran's DD Form 214 reflects that he served as an explosive ordnance disposal craftsman for 13 years and 7 months, and as a technical training instructor, explosive ordnance disposal craftsman for 5 years and 10 months.  As noted above, the enlisted performance reports and senior enlisted performance reports reflect that, as part of his duties, the Veteran supervised and engaged in identification, rendering safe, and recovery and/or disposal of explosive, incendiary, chemical, nuclear, and improvised explosive devices.  The performance reports date through April 1993, indicating that the Veteran may have come into contact with nuclear materials and other radioactive materials after the period covered by the AF Forms 1527.  As such, the AF Forms 1527 may not accurately describe the Veteran's ionizing radiation dose over the full course of his active service.

Under 38 C.F.R. § 3.311, an assessment will be made as to the size and nature of the radiation dose or doses.  Where necessary, all relevant records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  In this case, in view of the evidence described above, the dose estimate of 0.417 rem is inaccurate and is based solely on the AF Forms 1527, which cover only a portion of the Veteran's period of active service, rather than all relevant records.  As such, the Board finds that remand is required so that another dose estimate may be prepared, and all other appropriate steps under 38 C.F.R. § 3.311 may be taken.  On remand, the dose estimate must be based on all relevant, available evidence pursuant to 38 C.F.R. § 3.311(a).  Once the dose estimate has been prepared, the case must once again be forwarded to the Under Secretary for Benefits for further consideration in accordance with paragraph 38 C.F.R. § 3.311(c).  See 38 C.F.R. § 3.311(b)(1).


Accordingly, the case is REMANDED for the following action:

1.  Forward the record and a copy of this Remand to the Under Secretary for Health for preparation of a radiation dose estimate.  The dose estimate must be based on all relevant evidence of record, to include the AF Forms 1527, History of Occupational Exposure to Ionizing Radiation, and the information in the service personnel records and the Veteran's DD Form 214 pertaining to his work as an explosive ordnance disposal craftsman and as a technical training instructor, explosive ordnance disposal craftsman.

2.  Refer the Veteran's case to the Under Secretary for Benefits for an opinion pursuant to 38 C.F.R. § 3.311(c) regarding whether it is at least as likely as not (50 percent probability or greater) that the Veteran's rectal cancer was related to his active service, including in-service exposure to ionizing radiation.  The opinion should be based on the dose estimate provided by the Under Secretary for Health.

3.  After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether the benefits sought may be granted.  If any benefit sought remains denied, furnish the appellant and her representative with another supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


